DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments regarding the 103 rejection have been carefully considered and are not deemed persuasive.  
Applicant argues that the cited references fail to disclose or suggest information stored into synthetic DNA, as recited in the independent claims.  By contrast, the cited references suggest relying on conventional, silicon-based computerized means.  Applicant argues that the “encoding” step of the claims encodes the corresponding information, i.e., write this information, into a synthetic medium, rather than being stored in a different medium, such as a silicon-based medium.  Synthetic DNA is provided as deoxyribonucleic acid molecules (see, e.g., look reference to “synthetic DNA” in https://en.wikipedia.org/wiki/DNA_synthesis).  “Synthetic DNA refers to a material (i.e., a substance), not to some form of digital data.  Independent claim 15 recites a method of retrieving information, independent claim 22 recites a DNA vault, and both of these claims also specify encrypted information encoded in synthetic DNA.  As contrasted with the claimed subject matter, the "synthetic variant" evoked in Soon-Shiong remains in the form of digital data that is stored in a conventional (i.e., silicon-based) computerized storage system. That is, Soon-Shiong never encodes the information it obtains into synthetic DNA. In addition, Soon-Shiong has not been found to suggest encrypting such information, prior to any storing of such information into synthetic DNA. The encryption means alluded to in Soon-Shiong is instead understood to operate orthogonally.  The above-mentioned deficiencies of Soon-Shiong are consistently reflected in claim 25 of Soon-Shiong, reproduced below (annotated), which recites: 
25. A method of authorizing a transaction using genomic data stored on a 
device, comprising: 
accessing on a memory of the device, a first set of digital genomic data 
[which is digital data as usual, albeit related to some genomic information] associated with at least one entity, wherein the digital 
genomic data comprises a first synthetic variant [it is important to note that this synthetic variant is a variant of the digital data recited above and, thus, is again digital data, unrelated to a substance such as synthetic DNA]; 
receiving a second set of digital genomic data is associated with the at 
least one entity, wherein the second set of digital genomic data comprises 
a second synthetic variant [again, all this is digital data]; and 
synchronizing the first set of digital genomic data with the second set of 
digital genomic data, wherein a transaction for the at least one entity is 
authorized when the first synthetic variant matches the second synthetic 
variant. 
In other words, Soon-Shiong operates in the usual, silicon-based digital world. The "synthetic variant" in Soon-Shiong is not stored into synthetic DNA but is merely generated and stored "in silico", as a sequence of bits representing letters (e.g., ACTGCTGACTG). Therefore, Soon-Shiong never encodes the digital data in actual DNA. Soon-Shiong discusses in detail how such a synthetic variant is to be generated, but this is never stored in synthetic DNA. (see also claim 18 (computer program product) and claim 1 (device with usual memory and a usual processing unit, i.e., silicon-based) of Soon-Shiong, which further confirm applicant's interpretation of Soon- Shiong. The processing unit of Soon-Shiong processes digital data as usual, even though the data at issue concerns genomic data.) 
Accordingly, even if Soon-Shiong was for some reason modified in view of the teachings of Weisman generating an encryption key according to polymorphic features of nucleic acids (as the Examiner states in item 12 of the OA), the claimed subject matter would not have resulted.
The Examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., information stored into synthetic DNA - i.e., into a synthetic medium) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has argued that the references fail to disclose or suggest information stored into synthetic DNA - i.e., into a synthetic medium, as opposed to digital.  However, the Applicant’s claims do not recite these features.  There is nothing in the claims that limit how the DNA is stored or what type of medium it is stored in or on.  The claims recite “encoding the encrypted information into synthetic DNA”.  There is no recitation of storage or medium type.  Soon-Shiong teaches Non-genomic information is encoded within synthetic variants - see [0120].  The synthetic variant is a genome sequence of base pairs (i.e., synthetic DNA).  The new synthetic variant comprises ciphertext (i.e., encrypted information) - see [0130].  Therefore, this reads on encoding encrypted data into synthetic DNA.  
Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites “thanks to an encryption key”.   Although, one may be able to understand what is meant, said phrase can also have additional interpretations that are not well defined. This language is unusual.  The phrasing “according to” would be more appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9, 11, 12, 15, 16, 18-20, 22, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800) in view of Weisman (US 2015/0254912).
Regarding claim 1, Soon-Shiong teaches a method for encoding information, wherein the method comprises:
Generating an encryption key according to polymorphic features of nucleic acids from one or more entities (Digital transaction token can comprise a private key derived from genomic data, based on key from partition) - see [0050].  Single nucleotide polymorphisms (i.e., polymorphic features) can be integrated into partitions as part of the genomic data that is used to derive the digital transaction token - see [0061]).
Encrypting information, and encoding the encrypted information into synthetic DNA (Non-genomic information is encoded within synthetic variants - see [0120].  The synthetic variant is a genome sequence of base pairs (i.e., synthetic DNA).  The new synthetic variant comprises ciphertext (i.e., encrypted information) - see [0130].
Soon-Shiong does not teach encrypting information based on the encryption key (which is generated according to the polymorphic features).
Weisman teaches generating an encryption key according to polymorphic features of nucleic acids from one or more entities, wherein the encryption is based on said encryption key (Unique DNA comprises nucleotide polymorphism sites - see [0050].  A DNA based key is generated based on a DNA based token which is calculated from the unique DNA information - see [0061] - [0064].  A DNA based encryption key is calculated in response to the unique DNA information - see [0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soon-Shiong by enabling generation of the key from the nucleic acids of the entity, in order to provide authenticating information (see abstract), based upon the beneficial teachings provided by Weisman.  These modifications would result in increased security to the system.

Regarding claim 15, the Examiner notes that this is merely the opposite side of the encoding steps.  The decryption/decoding by providing the information, reading the information by sequencing and decrypting according to the same key, are all the opposite steps of the encoding, and therefore, are obvious to the skilled artisan in order to retrieve the original data.

Regarding claim 22, the Examiner notes that the synthetic DNA generated from the encryption key generated according to polymorphic features of nucleic acids from one or more entities, as taught by the combination of Soon-Shiong and Weisman (as discussed above), would necessarily need to be stored in a vault (such as a refrigerator or box or any other type of DNA holder) and also be stored in individual tubes for each sample, for the purpose of being able to access each DNA separately.  This would all be intrinsic to the methods discussed above.  

Regarding claim 2, Soon-Shiong teaches that the encryption key is generated from the polymorphic features of DNA or RNA of the one or more entities - see [0073].

Regarding claim 3, Soon-Shiong teaches that the encryption key can be generated from short tandem repeats of the DNA, mitochondrial DNA, chromosomes, SNPs of the DNA/RNA etc. - see [0044], [0059] - [0061], [0073], and [0089].

Regarding claim 6, Soon-Shiong teaches that the encryption key is generated from a set of single nucleotide polymorphisms of the DNA or RNA of the one or more entities and said set comprises at least five single nucleotide polymorphisms and generating the encryption key further comprises identifying said at least five single nucleotide polymorphisms by sequencing the nucleic acids of said one or more entities (Single nucleic acid polymorphism SNPs comprising at least 5 (for example GATTACA is 7)) - see [0047], [0050], and [0114] - [0116].

Regarding claims 8 and 23, Soon-Shiong teaches generating one or more helper datasets from the encryption key generated and said polymorphic features and encoding the encrypting information further comprises storing the one or more helper datasets generated on said synthetic DNA, along with said encrypted information (Hash of genome information (i.e., key) can be used for authentication and be part of the transaction card which is stored as synthetic DNA) - see [0073].

Regarding claim 9, Weisman further teaches that the information is encrypted based on a symmetric encryption algorithm, such that said encrypted information can be decrypted using a key identical to said encryption key (Symmetric cryptographic algorithms) - see [0037].

Regarding claim 11, Soon-Shiong teaches that generating the encryption key includes measuring said polymorphic features of said nucleic acids and translating the measured polymorphic features into a cryptographic key (Since Soon-Shiong teaches generating the encryption key from the polymorphic features, it is intrinsic that the features would need to be measured and translated into a key, in order to generate the key) - see [0050] and [0061].

Regarding claim 12, Soon-Shiong does not teach prior to generating said encryption key, generating a private key based on said polymorphic features of said nucleic acids of a given sample from said one or more entities, whereby said encryption key is generated based on the private key generated and paired to the latter, said information is encrypted based on an asymmetric encryption algorithm using the generated encryption key as a public key, such that said encrypted information can only be decrypting using a private key identical to the generated private key.
Weisman teaches using asymmetric cryptographic calculations - see [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Soon-Shiong by using asymmetric encryption algorithm in order to maintain desired security, based upon the beneficial teachings provided by Weisman.  

Regarding claim 16, the Examiner notes that the decryption side generating the decryption key in reverse order was well known in order to generate the same decryption key in symmetric encryption scenarios (Soon-Shiong teaches symmetric encryption, as discussed above).  Therefore, it would have been obvious before the effective filing date of the claimed invention to sequence said polymorphic features so as to generate said decryption key in order to decrypt the information read, for the purpose of securely generating the decryption key.

Regarding claim 18, Soon-Shiong teaches that the synthetic DNA provided is sequenced based on a massively parallel DNA sequencing method (e.g., a whole genome, DNA string, and/or RNA string) - see [0089].

Regarding claim 19, Soon-Shiong teaches using a hash (i.e., helper data) and using polymorphic features to generate the key, as discussed above.  Soon-Shiong does not teach combining the features with the has to compute the decryption key.  However, combining a hash and data to generate a key were well known before the effective filing date of the claimed invention, in order to provide additional security.

Regarding claim 20, Soon-Shiong teaches reading one or more helper datasets stored on said synthetic DNA along with said information to obtain said helper data (Hash of genome information (i.e., key) can be part of the transaction card which is stored as synthetic DNA) - see [0073].

Regarding claim 25, Soon-Shiong teaches that the DNA vault is a family vault, whereby at least one of the DNA samples stored encodes information encrypted with an encryption key generated according to inherited polymorphic features of nucleic acids from said one or more entities (the Examiner notes that the synthetic DNA generated from the encryption key generated according to polymorphic features of nucleic acids from one or more entities, as taught by the combination of Soon-Shiong and Weisman (as discussed above), would necessarily need to be stored in a vault (such as a refrigerator or box or any other type of DNA holder) and also be stored in individual tubes for each sample, for the purpose of being able to access each DNA separately.  This would all be intrinsic to the methods discussed above.  Since there are multiple samples, this can be considered a “family” vault.  The key is generated according to polymorphic features and therefore, can be considered as “inheriting” the features of the polymorphic features.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Soon-Shiong et al. (US 2016/0072800) in view of Weisman (US 2015/0254912), and further in view of Chastain (US 2015/0319152).
The teachings of Soon-Shiong and Weisman are relied upon for the reasons set forth above.
Soon-Shiong and Weisman do not teach, but Chastain teaches: after having encrypted said information, deleting both the encryption key and material from which said encryption key was generated, without transmitting any of the encryption key and said material (One-time use keys which can be symmetric was are deleted after being applied for encryption) - see [0077].  The Examiner notes that not transmitting a secret key (or its information) was well known in the before the effective filing date as a means to provide security to protect the key from eavesdroppers.

Allowable Subject Matter
Claims 13, 17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest “after having encrypted said information: deleting both the private key generated and material from which said private key was generated, without transmitting any of the private key and said material; and re-generating a private key based on polymorphic features of nucleic acids of another sample from said one or more entities, so as to be able to decrypt said encrypted information” or “mixing sequences of the synthetic DNA provided with genomic sequences containing said polymorphic features whereby sequences of said polymorphic features and sequences of said synthetic DNA are simultaneously sequenced”.  There is no prior art that teaches these limitations or can be combined to show obviousness over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA C LEWIS whose telephone number is (571)270-7724. The examiner can normally be reached Monday - Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA C LEWIS/Primary Examiner, Art Unit 2495